DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of Application
In response to Office action dated 10/08/2021 (“10-08-21 OA”), Applicant currently amended title and currently amended claims 1, 2, 6, 12, 14, 16 and 17 while canceling claims 13 and 15 with remarks in reply dated 01/07/2022 (“01-07-22 Reply”).
Response to Arguments
Applicant’s amendments to title have overcome the objection to specification as set forth under line item number 1 of the 10-08-21 OA. 
Applicant’s amendments to claim 1 have overcome the prior art rejections based at least in part on Ito and/or Nakamura as set forth under line item number 2 of the 10-08-21 OA. The amendments to claim 1 have changed the scope of claim 1 and dependent claims thereof, thereby necessitating the new grounds of rejection, infra. 
Applicant’s amendments to claim 12 have overcome the prior art rejections based at least in part on Ito and/or Nakamura as set forth under line item number 2 of the 10-08-21 OA.
Applicant’s cancelation of claim 13 and amendments to claim 12 have rendered moot and overcome, respectively, the prior art rejections based at least in part on Ito and Nakamura as set forth under line item number 3 of the 10-08-21 OA. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0076043 A1 to Ito et al. (“Ito”) in view of US 2006/0079155 A1 to Nakamura and in view of US 2018/0236597 A1 to Okuma et al. (“Okuma”).
Regarding independent claim 1, Nakamura teaches in Figure 7 and paragraph 0052 of forming a bonded substrate comprising a top first substrate 20A wafer with bottom second substrate 20B wafer such that this bonded substrate goes through the same processes as Figure 5 of forming a weak/deteriorated layer and then followed by removal or the peripheral portion of the 20A via a laser as per paragraph 0042. 
Nakamura does not mention or use an eccentricity detention device as claimed. 
However, Ito teaches a substrate processing system configured to process a substrate (see title), comprising:
an eccentricity detection device configured to detect 100 (“position detector”; as per Figure 40 and specifically paragraphs 0133-0134; there is a detection of the amount 
a modification layer forming device 40 (“laser head”; Figures 7-8; paragraph 0091 there is a laser that forms a crack 50 in the wafer) configured to form a modification layer 50 within the first substrate W along a boundary between a peripheral portion to be removed (i.e., as illustrated in Figures 9-11 the annular ring 50 is at the periphery and helps removal of a portion thereof) and a central portion of the first substrate W; 
a periphery removing device 11 (“pressing member”; as stated in paragraph 0092 the peripheral portion starting at 50 is removed using the pressing and polishing) configured to remove the peripheral portion starting from the modification layer 50.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to recognize that combining Ito’s invention with Nakamura’s invention would have been beneficial as best stated by Ito in paragraph 0134, so that the laser and outermost contour of the top substrate wafer W are kept constant by use of Ito’s detection device and therefore in the correct location.
	It is noted that Ito teaches of using a controller for the laser as per Figure 6 and paragraph 0089 but neither Ito nor Nakamura teach of a controller that is attached to a detection device, modification laser forming device and cutting device. 
	Okuma, however, teaches in Figure 12 of a controller 250. As stated in paragraph 0070, “The controller 250 controls operation of at least one of the stage 111 (support table 107), the laser light source 202, and the drive unit 232 (converging optical system 204) such that the modified region 7 is formed inside the substrate 12.” As such, the controller 250 appears to control the laser forming device that forms the modified 
	Okuma as applied to Nakamura and Ito makes obvious the newly added limitation of “a control device configured to control the eccentricity detection device the modification layer forming device and the periphery removing device.”
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to recognize that combining Okuma’s invention with Ito’s invention and Nakamura’s invention would have been beneficial as best illustrated in Okuma in order to automate the processes and provide all devices in one larger device control in order to save processing time and space.
Allowable Subject Matter
Claims 2-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Independent claim 12 is allowed, because it contains the allowable subject matter of now canceled claim 15 with now canceled intervening claim 13 as set forth under line item number 11 of the 10-08-21 OA. 
	Dependent claims 14, 16 and 21 are allowed, because they depend on the allowed claim 12. 

Independent claim 17 is allowed, because it has been rewritten in independent form including all the limitations of base claim 12 as set forth under line item number 13 of the 10-08-21 OA.
Dependent claims 18-20 are allowed, because they depend on the allowed claim 12.
Pertinent Reference
The art made of record and not relied upon is considered pertinent to Applicant's disclosure as listed on the current Notice of Reference Cited-892 Form: 
US 2019/0001433 A1 to Yamamoto: teaches of control unit 100 in Figure 1 that controls detection device and also modification laser device. 
US 2021/0193453 A1 to Wu: teaches of a combined substrate with periphery modification layer and removal. 
US 2020/0343095 A1 to Harada: teaches of a stacked wafer with modification layers and separation.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN P DULKA whose telephone number is (571)270-7398. The examiner can normally be reached Monday-Friday, 9am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 
25 February 2022
/John P. Dulka/Primary Examiner, Art Unit 2895